Citation Nr: 1516506	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  05-10 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to lumbar spine disability.

3.  Entitlement to service connection for a gastrointestinal disorder, claimed as a stomach disorder.

4.  Entitlement to service connection for residuals of trauma to the lower extremities.

5.  Entitlement to service connection for a cervical spine disorder, claimed as secondary to lumbar spine disorder.

6.  Entitlement to service connection for a disorder exhibited by loss of balance.

7.  Entitlement to disability compensation for tremors and uncontrolled salivation, pursuant to the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated June 1997, October 2004, and April 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in New York City, New York, and San Juan, the Commonwealth of Puerto Rico.  Jurisdiction of the Veteran's case is currently with the VA RO in San Juan.

In its June 1997 rating decision, the RO denied entitlement to service connection for trauma to the Veteran's lower extremities, loss of balance, and a cervical spine disorder, and declined to reopen his previously denied claim of service connection for a back disability.

In the October 2004 rating decision, the RO denied the Veteran's claim for compensation pursuant to 38 U.S.C.A. § 1151 for tremors and uncontrolled salivation.  In October 2007, the Veteran testified during a personal hearing at the RO regarding this claim; a transcript of the hearing is of record.

In an April 2008 rating decision, the RO concluded that new and material evidence was not received to reopen the Veteran's claims for service connection for depression, gastrointestinal, and back disabilities.

In February 2009, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge regarding all of the issues on appeal.  A transcript of this hearing is also of record.

In a May 2009 decision, the Board reopened the Veteran's claims of service connection for low back, gastrointestinal, and psychiatric disabilities.  The Board then remanded the reopened and remaining claims to the RO for further evidentiary development.

In a September 2011 decision, the Board denied the Veteran's claims.  In June 2014, the Board vacated the September 2011 decision in accordance with the settlement agreement in National Org. of Veterans' Advocates v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fec. Cir. 2013).  In December 2014, the Veteran testified at a videoconference hearing before the undersigned VLJ and a transcript of this hearing is also of record.


FINDINGS OF FACT

1.  The evidence of record preponderates against a finding that a chronic lumbar spine disorder, currently diagnosed as lumbar spondylosis, had its onset or is otherwise related to his military service nor was arthritis manifest to a compensable degree within one year of his discharge from active service.

2.  The evidence of record preponderates against a finding that an acquired psychiatric disorder, including depression, had its onset or is otherwise related to his military service.

3.  The evidence of record preponderates against a finding that the Veteran currently has a chronic gastrointestinal disorder, claimed as a stomach disorder.

4.  The evidence of record preponderates against a finding that chronic residuals of trauma to the lower extremities, including peripheral neuropathy, had its onset or is otherwise related to his military service.

5.  The evidence of record preponderates against a finding that a cervical spine disorder, currently diagnosed as cervical spondylosis, had its onset or is otherwise related to his military service or a service-connected disability.

6.  The evidence of record preponderates against a finding that a chronic disorder exhibited by loss of balance had its onset or is otherwise related to his military service.

7.  Additional disability, including a hand tremor or uncontrolled salivation, is not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination (including the prescription of bupropion (Wellbutrin) during the late 1990s), and was not the result of an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  A lumbar spine disorder was not incurred in or aggravated by active military service, nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  An acquired psychiatric disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

3.  A gastrointestinal disorder, claimed as a stomach disorder, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

4.  Residuals of trauma to the lower extremities were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

5.  A cervical spine disorder was not incurred in or aggravated by active military service and is not due to service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303. 3.310 (2014).

6.  A disorder exhibited by loss of balance was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

7.  The criteria for establishing benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability characterized as tremors and uncontrolled salivation, claimed to be the result of treatment at a VA medical facility in the 1990s, are not met.  38 U.S.C.A. §§ 1151, 5103-5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In July 2004, October 2005, March 2006, January and June 2008, and June 2009 letters, the Agency of Original Jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the March 2006 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records and VA and private medical records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.

As noted above, in May 2009, the Board remanded the Veteran's case to the RO for further development that included obtaining VA medical records, and records considered by the Social Security Administration (SSA) in conjunction with his receipt of disability benefits and those pertaining to his federal Workers Compensation claim related to a 1991 injury, and scheduling him for VA examinations.  There has been substantial compliance with this remand, as the Veteran was scheduled for VA psychological, spinal, neurological, peripheral nerve, and gastrointestinal examinations in November and December 2010, and his SSA records and VA medical records from the VA medical center (VAMC) in Orlando were obtained.  Records from the VAMC in Chicago dated during 1975 were received after the issuance of the February 2011 supplemental statement of the case but, in a June 2011 written statement, the Veteran's service representative provided a waiver of initial RO review of these records.

Furthermore, while the Veteran testified in 2009 that he filed a Workers Compensation claim in connection with a 1991 work-related injury, he did not respond to the RO's June 2009 letter requesting information about his receipt of such benefits.  In December 2010, the Veteran told the VA psychological examiner that he was not granted Workers Compensation benefits.  The Board finds the duties to notify and assist have been met.

II. Service Connection

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Even if there is no record of certain chronic disorders, including arthritis, while in service, its incurrence in service will be presumed if the disease was manifest to a compensable degree within one year after discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  Id.

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

In addition, when aggravation of a non-service-connected condition is proximately due to or the result of a service-connected disability, the Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see also 38 C.F.R. § 3.310(b) (2014).

"[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996). VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985)) in essence held that a disease considered by medical authorities to be of familial (or hereditary) origin by its very nature preexists a claimant' s military service, but could be granted service connection if manifestations of the disease in service constituted aggravation of the condition.  Congenital or developmental defects, as opposed to diseases, could not be service-connected because they are not diseases or injuries under the law; however, if superimposed injury or disease occurred, the resultant disability might be service-connected.  Id.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a stomachache, headache, broken leg, varicose veins, or dizziness, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

a. Lumbar Spine Disorder.

The Veteran argues that he has a lumbar spine disorder, primarily as a result of an injury incurred during his active service.  He contends that, in 1969, he injured back lifting a heavy object off of a truck and was treated in the clinic for back pain.  Therefore, he maintains that service connection is warranted for a lumbar spine disorder.  After carefully considering the claim in light of the record and the applicable law, the Board finds that the preponderance of the evidence of record is against the claim, and the appeal will be denied.

Service treatment records, dated in November 1969 and December 1970, include the Veteran's complaints of back pain and reflect that examination of his back was negative for abnormality during both visits.  When examined in January 1971, prior to his separation from active service, the Veteran's spine was normal.

A February 1973 VA examination report reflects complaints of low back pain.  A special orthopedic examination revealed normal findings.  Back musculature was normal.  The back was unrestricted and symptom-free in all planes.  Low back signs were negative and there was no tenderness upon palpation of the spine.  X-rays revealed a congenital anomaly or transitional fifth lumbar vertebra.  It was concluded that no orthopedic condition of the back could be found upon physical examination at that time.

Records further indicate that, in November 1991, the Veteran sprained his low back in a work-related injury while cleaning a stairway at a VAMC at which he was employed.  According to a July 1992 Report on Disability Retirement from the VAMC in San Juan, the Veteran had a history of low back pain since August 1990 after standing or working, with continuous recurrences since November 1991 described as myositis.  A January 1993 private treatment record indicates that a neurologist diagnosed the Veteran with L4-L5 root lesion and lumbar-sacral fibromyalgia.  VA treatment records dated during 1994 reflect the Veteran's complaints of back pain associated with his 1991 work-related injury.  A January 1995 VA treatment record reflects his complaints of neck and back pain that he had since 1991.

SSA records indicate that the Veteran was found totally disabled and eligible for benefits due to major depression and degenerative disc disease, since January 1995, according to a December 1996 record.

In a July 1995 private medical report, J.R.S., D.O., noted that the Veteran said he was well until approximately 1991 when he experienced a work-related back injury.  The pertinent diagnosis was chronic lumbar sprain strain by history.  Results of x-rays of the Veteran's lumbar spine taken by VA in September 1995 showed some L4-5 degenerative disc disease.  A computed tomography (CT) of his lumbar spine taken in February 1996 showed minimal spondylosis.

In a June 1999 signed statement, Dr. R.L., a VA orthopedic surgeon, opined that the Veteran's disc disease was as likely as not related to his active military service.  The physician explained that the Veteran's history and findings were compatible with a remote injury of the L4-L5 disc.  Results of x-rays of the Veteran's spine performed by VA in March 2000 showed degenerative disk disease at L4-L5 and mild retrolisthesis.  According to a March 2000 VA orthopedic surgery clinic follow up note, Dr. R.L. reiterated that the Veteran's present symptoms of disc disease in the lumbar spine were more likely than not related to injuries sustained in 1969.

A June 2000 magnetic resonance image (MRI) performed by VA showed disk bulging and herniation in the Veteran's lumbar spine.  According to a September 2000 VA progress note, Dr. P.C.A., VA Chief of Orthopedics at the VAMC in Northport, New York, said that the Veteran had disc disease of the lumbar spine, which could be related to an in-service injury.  In a November 2000 signed statement, Dr. P.C.A. opined that the Veteran had, at some point in the past, sustained a herniated disc at the L4-L5 level, which resulted in his present condition.  However, the physician indicated that it cannot be answered with certainty that the Veteran's present condition was related to an injury in service.

According to a March 2001 VA examination report regarding the Veteran's spine, prepared by Dr. P.C.A., the physician said that, at the time he made his September 2000 statement, he was unaware of the paucity of the Veteran's service treatment records pertaining to a back injury.  He thus concluded that there was no relationship between the Veteran's disc disease of the lumbar spine and any back injuries during service.  He further noted that the Veteran suffered a low back injury in 1991, after his discharge from active service.

In December 2010, the Veteran underwent VA examination.  According to the examination report, the examiner reviewed the Veteran's treatment records, including radiology reports, and performed a clinical evaluation.  The Veteran gave a history of injuring his lower back while unloading a heavy object from a truck.  He said he was treated for acute lower back pain in service with topical medication and "light" duty.  Upon clinical evaluation, the diagnosis was age-related cervical and lumbar spondylosis reported by the radiologist's interpreting the Veteran's spinal imaging studies.

In the December 2010 VA examiner's opinion, the Veteran's lower back disorder was not caused by or a result of an in-service illness, injury, or event.  The VA examiner was unable to identify any service treatment records in the file that documented the evaluation/management of a neck/lower back condition.  According to the VA examiner, the history provided by the Veteran was not substantiated by his service treatment records, as the examiner was unable to identify service treatment records in the claims file that documented the evaluation/management of lower back injuries/conditions during his active service, and was consistent with the Veteran sustaining a time-limited lower back strain/sprain that would not result in or cause lumbar spondylosis.  The VA examiner stated that the Veteran's examination provided insufficient objective evidence to warrant a diagnosis of a service-connected acute or chronic lower back disorder.  Sensory examination of the Veteran's lower extremities revealed inconsistent findings that could be consistent with his diagnosis of type II diabetes mellitus.  Further, the VA examiner said that imaging studies of the Veteran's lumbar spine were reported as demonstrating age-related degenerative changes with expected progression through the years.

In sum, the Veteran has contended that service connection should be granted for a lumbar spine disorder.  Although the evidence shows that the Veteran currently has lumbar spondylosis, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof.

The record reflects that, while the Veteran was treated for back pain in service, his spine was normal on separation from service and the first post-service evidence of record of a lumbar spine disorder is from 1990, nearly 20 years after the Veteran's separation from service.  More significantly, in fact, in December 2010, a VA examiner opined that the Veteran's lower back disorder was not caused by or a result of an in-service illness, injury, or event.  The VA examiner was unable to identify any service treatment records in the file that documented the evaluation/management of a neck/lower back condition.  The VA examiner also said that the Veteran's examination provided insufficient objective evidence to warrant a diagnosis of a service-connected acute or chronic lower back disorder.  Further, the December 2010 VA examiner said that imaging studies of the Veteran's lumbar spine were reported as demonstrating age-related degenerative changes with expected progression through the years.

While the Veteran has a congenital defect in his lumbar spine that was first found shortly after service, there is no objective evidence of superimposed injury or disease during active service, such that the resultant disability might be service-connected.  See Winn v. Brown, 8 Vet. App. 516; see also VAOPGCPREC 82-90.

In support of his claim, the Veteran would point to the written statements provided by Dr. R.L., the VA orthopedic surgeon, who said that the Veteran's disc disease was as likely as not related to his active military service, as his history and findings were compatible with a remote injury of the L4-L5 disc (in June 1999) and that his lumbar disc disease was more likely than not related to injuries sustained in 1969 (in March 2000).  While in September 2000, Dr. P.C.A., the VAMC Chief of Orthopedic Surgery, said that the Veteran had disc disease of the lumbar spine that could be related to an in-service injury, in March 2001, this VA orthopedic surgeon said he was unaware of the paucity of the Veteran's service treatment records pertaining to a back injury, and opined that there was no relationship between the Veteran's disc disease of the lumbar spine and any back injuries during service.

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing; the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  But, the Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  However, a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In evaluating the ultimate merit of this claim, the Board ascribes the greatest probative value to the medical opinion provided by the VA examiner in 2010, who also reviewed the Veteran's treatment records and provided a clear rationale for his conclusions.  This examiner explained the Veteran's initial symptoms, presented a complete medical opinion, and concluded that it was less likely than not that his lumbar spondylosis was etiologically related to active military service.

The December 2010 VA examiner noted that the history provided by the Veteran (of back injury) was not substantiated by his service treatment records.  The VA examiner explained that imaging studies of the Veteran's lumbar spine were reported as demonstrating age-related degenerative changes.  This examiner stated that there was insufficient objective evidence to establish a nexus between the Veteran's active military service and his lumbar back disorder.

The Board is persuaded that the December 2010 VA medical opinion is most convincing in that the examiner expressly stated he reviewed the medical evidence in the file and pertinent medical literature.  See e.g., Wray v. Brown, 7 Vet. App. 488 1995).  When a medical expert has fairly considered all the evidence, his opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Id.  The Board does, in fact, adopt the December 2010 VA medical opinion on which it bases its determination that the Veteran's active military service was not implicated in the cause of his lumbar spondylosis.

As to the opinion of Dr. R.L. in the June 1999 and March 2000 statements, the Board finds that this physician did not clearly attribute the Veteran's back disorder to military service to military service.  Rather, he simply said that the Veteran's history and findings were compatible with a remote injury of the L4-L5 disc and did not mention, or appear to even consider, the impact of the Veteran's 1991 post-service intercurrent back injury on his current back disorder.  Nor did Dr. R.L. provide clinical evidence to support his beliefs, and his opinion, although doubtless sincerely rendered, is for that reason not accorded great weight by the Board.  See Bloom v. West, Black v. Brown, supra.

In contrast, the December 2010 VA examiner stated that he had reviewed the medical evidence of record.  His report reflected review of the relevant medical and other evidence in the Veteran's claims file and provided a rationale for his opinion. This medical specialist explained how the evidence in the Veteran's claim file pertained to the cause of the Veteran's lumbar spondylosis in light of his medical expertise.

Thus, the opinion of Dr. R.L. is accorded less weight than that of the December 2010 VA examiner.

The Board does not disregard the opinion rendered by Dr. R.L., an orthopedic surgeon.  With due consideration to Dr. R.L., the Board is constrained to accord more weight to the conclusions proffered in December 2010 by the VA examiner who reviewed the Veteran's complete medical record, noted the absence of objective evidence of treatment for a back injury as claimed by the Veteran, noted the 1991 intercurrent work-related injury, and opined that the age-related degenerative changes were more likely than not responsible for the development of his lumbar spondylosis.  Thus, Dr. R.L.'s June 1999 and March 2000 opinion statements are accorded less weight than that of the December 2010 VA examiner.

The Veteran has submitted his own statements in support of his claim of service connection.  The Veteran's statements regarding low back pain existing since service are not altogether consistent.  During the 1990s, he repeatedly told VA and non-VA clinicians that his back pain started after his 1991 work-related injury, rather than in 1971 after he left service.  The Board does not find that there is credible evidence of continuity of symptomatology present.  The Board further observes that the Veteran's contentions in support of service connection are contradicted by the findings of the December 2010 VA examiner who specifically considered the Veteran's lay assertions and any such inferences contained in the record in rendering the negative nexus opinion.

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The fact that back pain in service may be due to underlying spinal disease has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  Lumbar spondylosis is not readily recognizable by a layman.  Even medical professionals rely on x-rays, CT scans, MRI, and other diagnostic tools to diagnose lumbar spondylosis and osteoarthritis.  Therefore, to the extent that the Veteran is now claiming that back pain in service represented the onset of current orthopedic disease, his statements are not as probative as the opinions proffered by medical professionals.  The Board finds the 2010 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Thus, the Board is unable to identify a reasonable basis for granting service connection.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

b. Acquired Psychiatric Disorder

The Veteran argues that he has an acquired psychiatric disorder as a result of his active military service.  Therefore, he maintains that service connection is warranted for a psychiatric disorder.  After carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the probative evidence of record is against the claim and his appeal will be denied.
Service treatment records are not referable to complaints or diagnosis of, or treatment for, a psychiatric disorder.  When examined in January 1971, prior to separation, a psychiatric abnormality was not noted.

Post service, a September 1992 VA treatment record includes a diagnosis of a need to rule out major depression with psychotic features.

According to a July 1993 private psychiatric evaluation report, the Veteran complained of having bad moods that started in approximately 1991 by a work accident in which he injured his back.  The diagnosis was depressive disorder.

An August 1993 private internal medicine report includes the Veteran's complaints of nervousness, insomnia, and visual and auditory hallucinations.  He denied taking medications.  An anxiety reaction was diagnosed.

According to a September 1993 VA mental disorders examination report, the Veteran denied a history of psychiatric intervention during military service.  He noted his work-related back injury and said he stopped working in 1992.  The diagnosis was dysthymia.

As noted above, the SSA found the Veteran unable to work and eligible for disability benefits since January 1995 due to major depression and degenerative disc disease.

A June 1995 private psychological evaluation from J.J.O., Ph.D., notes the Veteran's report of chronic neck and back pain and a diagnosis of major depression.

A September 1996 VA treatment record includes a diagnosis of major depression with psychotic features and, in October 1996, major depression was noted.  Dysthymia was noted in January 1997 and schizoaffective disorder was diagnosed in July 1997 although, in a December 1997 VA outpatient record, the Veteran was again diagnosed with major depression.  But, a March 1998 VA outpatient record includes a diagnosis of bipolar affective disorder.  At that time, the Veteran reported an experience when he felt weak and unable to sit up or stand and had the same experience three times in his life, starting in military service.

VA hospitalized the Veteran in January 1999 for treatment of an adjustment disorder.  At that time it was noted that he had been on Tegretol, nortriptyline, and diazepam in the past but was not taking Tegretol and nortriptyline since the fall.

In an undated handwritten VA treatment record, Dr. K.I., the Veteran's VA psychiatrist, said that the diagnosis of PTSD could not be supported.  It appeared that the Veteran had depression secondary to his back pain and limitations that occurred while on active duty.

In an undated signed statement evidently received in June 1999, Dr. K.I., the VA psychiatrist, opined that the Veteran's current diagnosis of major depression was as likely as not related to his period of service.  The psychiatrist explained that the Veteran's present feeling of being overwhelmed by his physical condition reminded him of the experience of facing large crowds of people in Washington where he was part of the riot control.

According to a March 2000 VA clinical record, the Veteran was seen to discuss his back problems and related depression.  The Veteran told his treating psychiatrist, Dr. K.I., that his back injury occurred on active duty.  He denied any medication side effects.  The VA psychiatrist said that the Veteran's present depression was directly related to the injury and the limitations and pain that developed over the years.  It was noted that the depression was treated with prescribed medication.

In November 2010, the Veteran underwent VA psychological examination.  According to the examination report, the examiner reviewed the Veteran's treatment records and conducted a clinical evaluation.  The Veteran gave a history of back injury while unloading a truck while stationed at Fort Eustis for which he received treatment and then returned to duty.  It was noted that, from 1999 to 2005, VA treated him for a psychiatric disorder, variously diagnosed as a bipolar disorder and depression.  Upon clinical evaluation, the diagnosis was depressive disorder, not otherwise specified (NOS).  The VA examiner commented that the Veteran's depression was related to physical disabilities and inadequate income.   

In the November 2010 VA examiner's opinion, the Veteran's depressive disorder was less likely as not (less than 50/50 probability) caused by unloading a truck (in active service).  The VA examiner explained that the Veteran consistently reported depression related to physical disability, pain, and inadequate income after he lost employment with the San Juan VAMC.  The June 28, 1999 handwritten statement from Dr. K.I., the VA psychiatrist, was that the Veteran's feeling of being overwhelmed by his physical condition could explain recurrent dreams of facing a large crowd of people in Washington DC.  The VA examiner said that the statement did not constitute a diagnosis of post-traumatic stress disorder or any other mental disorder, and was not a statement of causality.  Dr. K.I.'s note in 2000 stated the Veteran's reminder to the psychiatrist that his physical problems started in the military and his depression was a result of the physical problems.  Dr. K.I.'s opinion was not a declarative statement that the Veteran's complaints of physical condition and resultant depression were caused by his military service.

Further, the November 2010 VA examiner commented that the Veteran reported injuring his back while working as a drill press operator in Chicago after service, and subsequently injured his back while working at the San Juan VAMC.  He said that after his VAMC injury, he was found unable to perform his duties and was terminated from employment.  The Veteran said that he lost a Workers Compensation claim against the San Juan VAMC because he lacked representation.

The Veteran has contended that service connection should be granted for an acquired psychiatric disorder.  Although the evidence shows that he currently has depression, a clear preponderance of the evidence is against a finding that this disorder is related to service or any incident thereof.  On the other hand, the record reflects that a psychiatric abnormality was not noted on separation from service and the first post-service report of a psychiatric disorder was in 1992, more than 20 years after the Veteran's separation from service.

In support of his claim, the Veteran would point to the opinion rendered by Dr. K.I. in 1999, to the effect that his major depression was due to active service.  However, in evaluating the ultimate merit of this claim, the Board ascribes the greatest probative value to the medical opinion provided by the VA examiner in 2010 who also reviewed the Veteran's treatment records and provided a clear rationale for his conclusions.  This examiner explained the Veteran's initial symptoms, presented a complete medical opinion, and concluded that it was less likely than not that his depression was etiologically related to active military service.

The November 2010 VA examiner noted that the Veteran consistently reported depression related to physical disability, pain, and inadequate income after he lost his job.  In the VA examiner's opinion, the Veteran's depressive disorder was less likely as not (less than 50/50 probability) caused by unloading a truck (in active service).  According to the VA examiner, the June 28, 1999 handwritten statement from Dr. K.I., the VA psychiatrist, was that the Veteran's feeling of being overwhelmed by his physical condition could explain recurrent dreams of facing a large crowd of people in Washington DC.  The VA examiner said that the statement did not constitute a diagnosis of post-traumatic stress disorder or any other mental disorder, and was not a statement of causality.  Dr. K.I.'s note in 2000 stated the Veteran's reminder to the psychiatrist that his physical problems started in the military and his depression was a result of the physical problems.  Dr. K.I.'s opinion was not a declarative statement that the Veteran's complaints of physical condition and resultant depression were caused by his military service.

The Board is persuaded that the November 2010 VA medical opinion is most convincing in that the examiner expressly stated that he reviewed the medical evidence in the file.  See e.g., Wray v. Brown, 7 Vet. App. at 488.  The Board does, in fact, adopt the December 2010 VA medical opinion on which it bases its determination that the Veteran's active military service was not implicated in the cause of his depression.

As to the opinion of Dr. K.I. in the 1999 statement, there was no clinical evidence or rationale to support this opinion.  It does not include a supporting explanation and is less probative than the November 2010 VA opinion.  The November 2010 VA examiner's opinion reflected a review of the relevant medical and other evidence in the Veteran's claims file and a rationale for the conclusions reached. This medical specialist explained how the evidence in the Veteran's claim file pertained to the cause of the Veteran's depression in light of his medical expertise.  The opinion of Dr. K.I. is accorded less weight than that of the November 2010 VA examiner.

The Veteran has submitted his own statements and personal testimony to support his claim of service connection.  He is competent to state that he has had depression since service.  In this case, the Veteran initially claimed that his depression began over many years.  In fact, when initially seen for depression in 1993, the Veteran cited to his 1991 back injury as the time of onset of his bad moods.  His contentions that pertinent disability has been continuously symptomatic since service are not consistent with other statements in the record and his claims to this effect are of limited probative value.  Furthermore, any claim of continuity of symptoms is less probative than the separation examination showing no psychiatric abnormality and the negative etiology opinion by the November 2010 VA psychologist.  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  To the extent the Veteran is claiming that psychiatric disability had its onset in service, his claim has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2010 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the 

merits.  Thus, the Board is unable to identify a reasonable basis for granting service connection.  Gilbert, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The preponderance of the evidence of record is against the Veteran's claim for service connection for an acquired psychiatric disorder and the claim is denied.

c. Gastrointestinal Disorder, Claimed as a Stomach Disorder

The Veteran also contends that he has a stomach disorder, primarily as a result of stomach distress he experienced in service.  Therefore, he maintains that service connection is warranted for a stomach disorder.  After carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the probative evidence of record is against the claim and the appeal will be denied.

Service treatment records indicate that, in March 1969, the Veteran was seen with complaints of stomach pain and the examiner indicated that the Veteran had non-specific gastrointestinal (GI) pain in the left upper quadrant.  Examination of the Veteran's abdomen was negative.

In February 1970, the Veteran was seen in the clinic for constipation.  A May 1970 clinical record indicates that the Veteran reported having recurrent abdominal cramps and pain, occasionally related to (eating) greasy foods.  The examiner noted that the Veteran's abdomen was soft with tenderness, and his bowel sounds were normal.  The clinical impression was a "functional GI problem".  A gastrointestinal abnormality was not noted when the Veteran was examined in January 1971, prior to separation from active service."  Results of an upper gastrointestinal (UGI) series performed in February 1971 were reported as normal.

Post service, a February 1973 VA treatment record indicates that the Veteran had abdominal pain and it was noted that, in 1971, in service, results of the UGI series were normal.  Examination of the digestive system revealed a slender abdomen, with no masses or tenderness.  No gastrointestinal disability was found.  
A March 1998 VA outpatient record includes the Veteran's complaints of abdominal pain for which he was referred for a gastrointestinal examination.  Results of a colonoscopy performed by VA in July 1998 were normal.

In a March 2000 signed statement, Dr. J.L., a VA physician, opined that the Veteran's recurrent abdominal pain was as likely as not related to the in-service abdominal pain.  The physician noted that he complained of stomach pains and was treated for constipation and gastritis and continued to be treated for a stomach condition.  She explained that the Veteran complained of abdominal pain since first evaluated in July 1999.

An October 2000 VA gastrointestinal examination report does not include a diagnosed stomach or gastrointestinal disorder.  However, the examiner indicated that it was as likely as not that the Veteran's complaints about greasy food were related to the present unexplained complaints.

In October 2007, the RO received an undated statement from Dr. J.L, to the effect that the Veteran currently suffered from a stomach condition and that such condition was as likely as not related to the in-service complaints. 

In December 2010, the Veteran underwent VA abdominal and gastrointestinal examination.  According to the examination report, the examiner reviewed the Veteran's treatment records and performed a clinical evaluation.  The Veteran complained of intermittent abdominal discomfort about twice a month and had some diarrhea that he attributed to his diabetic medication.  It was noted that the Veteran was apparently diagnosed with diverticulitis in December 2006 and had no other records that documented recurrence nor did the Veteran state such.  

Upon clinical evaluation, a normal abdominal examination was noted and there was no diagnosed gastrointestinal disorder.  The VA examiner said he could not resolve the matter of the Veteran's gastrointestinal complaints in service without resort to mere speculation but then explained that there was "insufficient, objective evidence to warrant the diagnosis of an acute or chronic abdominal/gastrointestinal disorder or residuals thereof."
The Veteran has contended that service connection should be granted for a gastrointestinal disorder, claimed as a stomach disorder.  Although the record indicates treatment for abdominal pain in service, no gastrointestinal or abdominal disorder was found on separation from service.  Moreover, in VA and non-VA treatment records and reports after the Veteran's separation from service, there was no showing that the Veteran had a diagnosed gastrointestinal or abdominal disorder. 

In fact, in December 2010, a VA examiner reported a normal abdominal examination and said that he could not resolve the matter of the Veteran's gastrointestinal complaints in service without resort to mere speculation but then explained that there was "insufficient, objective evidence to warrant the diagnosis of an acute or chronic abdominal/gastrointestinal disorder or residuals thereof".

Moreover, the Veteran has submitted no evidence to show that he has a diagnosed gastrointestinal disorder.  In short, there is no medical opinion or other medical evidence showing that the Veteran currently has a gastrointestinal disability has been presented.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").

In support of his claim, the Veteran would point to the opinion rendered by Dr. J.L. in March 2000, to the effect that recurrent abdominal pain was as likely as not related to the in-service abdominal pain.  However pain is not analogous to disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (the claimant was seeking service connection for a neck disability and an increased rating for a low back disability.  On the issue of service connection, the Court held that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted.  Subsequently, the Federal Circuit dismissed the issue of service connection stating it was precluded from reviewing the factual determinations of the Board or the Court.)

The Board is persuaded that the December 2010 VA medical opinion is most convincing in that the examiner expressly stated that he reviewed the medical evidence in the file.  See e.g., Wray v. Brown, 7 Vet. App. at 488.  The Board does, in fact, adopt the December 2010 VA medical opinion on which it bases its determination that the Veteran did not have a currently diagnosed gastrointestinal disorder related to military service.

The fact that Veteran is claiming gastrointestinal disability is related to stomach distress in service has some tendency to make a nexus more likely than it would be without such an assertion.  However, the Veteran has not offered any evidence or rationale for his opinion and his contentions in support of service connection are less probative than the findings of the December 2010 VA examiner who specifically considered the Veteran's lay assertions and any such inferences contained in the record in rendering the negative nexus opinion.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Thus, the Board is unable to identify a reasonable basis for granting service connection.  Gilbert, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The preponderance of the evidence of record is against the Veteran's claim for service connection for a gastrointestinal disorder, and his claim must be denied.

d. Residuals of Trauma to the Lower Extremities

The Veteran additionally contends that he has residuals of trauma to his lower extremities, evidently associated with his work in military service.  Therefore, he maintains that service connection is warranted for residuals of trauma to the lower 

extremities.  After carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the probative evidence of record is against the claim and his appeal will be denied.

Service treatment records are not referable to complaints or diagnosis of, or treatment for trauma to the Veteran's lower extremities.  When examined in January 1971, prior to separation, his lower extremities were normal.

On VA examination in February 1973, it was reported that the hips, knees, ankles and feet were "unrestricted and symptom free".  There was no muscle atrophy, weakness or other abnormality in the lower extremities.  No neurological deficit was noted.  

An August 1992 private record from Dr. J.D., a neurologist, indicates that the Veteran had lumbar radiculopathy.  In a January 1993 report, Dr. J.D. noted that, in 1991, the Veteran developed low back pain that radiated to his lower extremities.  

A November 1993 VA treatment record indicates that the Veteran underwent nerve conduction velocity studies in the upper extremities, and results were interpreted to consider peripheral neuropathy.

According to a December 2010 VA examination report, the Veteran was diagnosed with peripheral neuropathy of the left lower extremity.  The VA examiner reviewed the Veteran's treatment records and performed a clinical evaluation and then opined that the Veteran's peripheral neuropathy was not related to his time in active service.  The examiner concluded that the Veteran's peripheral neuropathy was more probably due to non-service-connected diabetes mellitus.   According to the VA examiner, the evidence in the Veteran's claims file lacked support of this claim.

The Veteran has contended that service connection should be granted for residuals of trauma to the lower extremities.  Although the evidence shows that the Veteran experienced lumbar radiculopathy, and currently has peripheral neuropathy in his left lower extremity, a clear preponderance of the evidence is against a finding that these disabilities are related to service or any incident thereof.  On the other hand, the record reflects that his lower extremities were normal on separation from active service and on VA examination in 1973.  The first post service evidence of record of radiculopathy is from 1992, and peripheral neuropathy is from 1993, more than 20 years after the Veteran's separation from active service.

Moreover, in December 2010, the VA examiner opined that it was likely that the Veteran's peripheral neuropathy was related to his non-service-connected diabetes mellitus.  In short, no medical opinion or other medical evidence relating the Veteran's peripheral neuropathy to service or any incident of service, including a service-connected disability, has been presented.

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  Moreover, the only probative medical opinion of record is that of the VA examiner in December 2010, who concluded that the Veteran's peripheral neuropathy was more probably due to non-service-connected diabetes mellitus.  The VA examiner provided a rationale to support that opinion.  In short, no medical opinion or other medical evidence relating the Veteran's peripheral neuropathy, claimed as residuals of trauma to the lower extremities, to service or any incident of service has been presented.

The Veteran is competent to state that he has had lower extremity problems since service.  Here, he did not initially claim that his lower extremity problems began in service; rather, he stated they evolved over many years.  His subsequent claim that lower extremity problems were due to trauma in service is inconsistent with earlier claims and unreliable.  It is of limited probative value and less probative than the separation examination showing hearing within normal limits and the negative etiology opinion by the December 2010 VA examiner.  His claim that lower extremity disability in service is related to chronic disability now also fails as his claim in this area is not consistent.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Thus, the Board is unable to identify a reasonable basis for granting service connection.  Gilbert, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The preponderance of the objective evidence of record is against the Veteran's claim for service connection for residuals of trauma to the lower extremities and the claim is denied.

e. Cervical Spine Disorder

The Veteran argues that he has a cervical spine disorder, primarily as a result of his lumbar spine disorder.  Therefore, he maintains that service connection is warranted for a low back disability.  After carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the probative evidence of record is against the claim and the appeal will be denied.

Service treatment records are not referable to complaints or diagnosis of, or treatment for, a cervical spine disorder.  When examined in January 1971, prior to separation, a cervical spine abnormality was not noted.

On VA examination in 1973, the Veteran did not complain of neck pain.  On special orthopedic examination, the neck was described as "unrestricted and symptom free".  There was no cervical spine disability diagnosed.  

A January 1993 treatment record from Dr. J.D., a neurologist, includes a diagnosis of cervical fibromyalgia syndrome.  In a July 1995 private medical report, Dr. J.R.S. said that the Veteran noted the onset of cervical spine pain over the past several years and denied any particular precipitating trauma, accident, or injury.  The pertinent diagnosis was chronic cervical sprain strain by history.  Results of a November 1995 MRI of the Veteran's cervical spine performed by VA were normal.  Complaints of neck pain were noted in a September 1996 VA treatment record.  A July 1997 consultation report includes an impression of "neck pain".

According to the December 2010 VA spine examination report, the Veteran gave a history of neck pain that developed after discharge, approximately "2-3 years later" and denied any neck injuries during active service.  Upon clinical evaluation, the diagnosis was age-related cervical spondylosis reported by radiologist's interpreting the Veteran's spinal imaging studies.  The VA examiner was unable to identify any service treatment records that documented the evaluation or management of a neck or low back disorder.  As noted above, the VA examiner was unable to identify any service treatment records that documented the evaluation/management of neck/lower back injuries in service, service treatment records were consistent with a time-limited lower back strain/sprain that would not result in or cause lumbar/cervical spondylosis.

According to the VA examiner, the Veteran's examination provided insufficient evidence to relate chronic cervical spine disability to service.  The Veteran's imaging studies reported as demonstrating age-related degenerative changes with expected progression through the years.  The VA examiner said that there was insufficient objective evidence to establish a nexus between the Veteran's active military service and his neck/lower back conditions.  In further support of the opinion, it is noted that the cervical spine was normal on separation from active service and the first post service evidence of record of cervical spine disability from 1990s, more than 20 years after the Veteran's separation from active service.

As service connection is not being granted for lumbar spine disability, there is no legal basis for awarding service connection for cervical spine disability as secondary to lumbar spine disability.  The claim seeking secondary service connection must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Moreover, the December 2010 VA examiner opined that the Veteran had age-related degenerative changes with expected progression through the years.  The VA examiner said that there was insufficient objective evidence to establish a nexus between the Veteran's active military service and his neck condition.  Additionally, the VA examiner said that there was no nexus between the Veteran's lower back condition and neck condition as there did not exist a body of medical evidence that would support that opinion.  In short, no medical opinion or other medical evidence relating the Veteran's cervical spondylosis to service or any incident of service, or a service-connected lumbar spine disability, has been presented.

As noted above, the Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  Additionally, the only probative medical opinion of record is that of the VA examiner in December 2010, who concluded that the Veteran's cervical spondylosis was probably due to age-related degenerative changes.  The VA examiner provided a rationale to support that opinion.  In short, no medical opinion or other medical evidence relating the Veteran's cervical spondylosis, claimed as due to a lumbar spine disorder, to service or any incident of service, has been presented.  

The Veteran is competent to state that he has had neck problems since service.  In this case, the Veteran has not claimed that neck problems began in service; rather he stated that his neck pain began two or three years after discharge.  His assertions may not be used to establish continuity of symptoms since service.  He has not claimed that current neck pathology is directly related to service.  There is no competent evidence of a nexus between cervical spondylosis and service or a service-connected disability.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Thus, the Board is unable to identify a reasonable basis for granting service connection.  Gilbert, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The preponderance of the objective and credible evidence of record is against the Veteran's claim for service connection a cervical spine disorder, and the claim is denied.



f. Disorder Exhibited By Loss of Balance

The Veteran argues that he has a disorder manifested by loss of balance that had its onset during active service.  Therefore, he maintains that service connection is warranted for a disorder exhibited by loss of balance.  He testified that, shortly after his discharge, he sought medical treatment for vertigo at the VAMC in Chicago.  After carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the probative evidence of record is against the claim and the appeal will be denied.

Service treatment records dated in March 1969 indicate that the Veteran had an "eye problem" and "dizziness".  Results of examination at that time were negative.  When examined in February 1971, prior to separation, neither a balance problem nor a neurologic abnormality was noted.  

On VA examination in February 1973, there were no complaints or findings of any ear or balance problems.  No hearing loss was noted.  Examination of the ears and neurologic system were normal.

Post service, VA treatment records, dated from June to November 1975, reflect treatment for an infection, identified as urethritis, at the VAMC in Chicago.
According to a September 1991 VA audiology evaluation, the Veteran complained of vertigo spells upon head movement for the past year.  Some mild left ear hearing loss was noted and he was scheduled for further tests.

An August 1995 VA outpatient record shows that the Veteran said he felt dizzy and took pain medication that could be the cause but did not take any medication that day.

VA treatment records, dated in 1996, include the Veteran's complaints of vertigo.  When seen in January 1996, he complained of vertigo that started the previous evening.  In March 1996, the Veteran was referred for an audiology evaluation for disequilibrium.  According to that evaluation, he gave a history of onset in 1991 after taking naprosyn for back pain.  The clinical impression was a history of a true vertiginous episode.

An October 1997 VA treatment record includes the Veteran's complaint of "having dizziness, no etiology" and, in December 1997, he again complained of dizziness.  A February 1998 VA treatment record indicates that the Veteran reported "episodes of dizziness" that occurred "for years".  It was further noted that he had "dizzy spells 1992" and vertigo, diagnosed a chronic vertigo.  Complaints of dizziness were noted in July 1998 VA treatment records.

An August 2001 VA emergency room record indicates that the Veteran was evaluated regarding his chronic vertigo.

A December 2010 VA ear disease examination report indicates that the examiner reviewed the Veteran's medical records and conducted a clinical evaluation.  The Veteran gave a history of ear/vertigo problems that started in approximately 1995.  He currently complained of some instability with standing that lasted up to five minutes that occurred about twice a week.  Results of the clinical examination were normal and a disorder was not diagnosed.

Also, as discussed above, in December 2010, the Veteran underwent a VA peripheral nerves examination and gave a history of developing foot numbness approximately ten years earlier.  It was noted that he was diabetic.  Upon clinical evaluation, the diagnosis was peripheral neuropathy of the left lower extremity that the VA examiner said was most probably caused by the Veteran's diabetes.  In the VA examiner's opinion, the Veteran's peripheral neuropathy was not related to his active service and explained that the Veteran's claims file lacks support for this claim.

The Veteran has contended that service connection should be granted for a disorder manifested by loss of balance.  Although the evidence shows that the Veteran was diagnosed with vertigo, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof.  On the other hand, the record reflects that his neurologic and ear systems were normal on separation from active service and on the February 1973 VA examination.  The first post service evidence of record of vertigo disability is from 1991, nearly 20 years after the Veteran's separation from active service.  There is no medical opinion or other medical evidence relating the Veteran's vertigo to service or any incident of service, or a service-connected disability, has been presented

Moreover, in December 2010, the VA ear disease examiner reported normal examination findings.  In short, no medical opinion or other medical evidence showing that the Veteran currently has a disorder manifested by loss of balance disability has been presented.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); see also Degmetich; Brammer, supra.  Here,

As noted above, the Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  Additionally, the only probative medical opinion of record is that of the VA examiner in December 2010, who concluded that the Veteran's balance was normal and his peripheral neuropathy was associated with non-service-connected diabetes mellitus.  In short, no medical opinion or other medical evidence relating the Veteran's claim of a disorder manifested by loss of balance, or vertigo, to service or any incident of service has been presented.

The Veteran is competent to state that he has had balance problems since service.  To the extent the Veteran may be suggesting that pertinent disability has been continuously symptomatic since service, this is not consistent with other statements wherein he admits that he does not know of the date of onset and is not reliable evidence.  In fact, in 1991, he reported the initial onset of a dizzy spell a year earlier.  For this reason his claim that balance problems in service represented the onset of current pathology is not convincing.  Furthermore, any claim of continuity of symptoms is less probative than the separation examination and 1973 VA examination revealing no pertinent abnormality and the negative etiology opinion by the December 2010 VA examiner.  There is no competent evidence of a nexus between a disorder manifested by loss of balance and service.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Thus, the Board is unable to identify a reasonable basis for granting service connection.  Gilbert, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The preponderance of the objective and credible evidence of record is against the Veteran's claim for service connection a disorder manifested by loss of balance, and the claim is denied.

III. Disability Compensation for Tremors and Uncontrolled Salivation, Pursuant to the Provisions of 38 U.S.C.A. § 1151

The Veteran contends that he has additional disability that he attributes to his taking bupropion prescribed by medical personnel at the VAMC in Orlando that he has variously indicated was to treat his nervous condition or help end his smoking addiction.  He states that he was prescribed such medication in the late 1990s by Dr. K.I., a psychiatrist at the VAMC in Orlando (see October 2007 personal hearing transcript at page 3).  The Veteran said he took the medication for about approximately one year (Id.).  He reports having difficulty in manipulating objects in his hands, as well as having uncontrolled salivation due to the medication.  In support of his claim, he submitted information from the Internet that discusses the adverse reactions of bupropion, discussed infra.

As noted, the November 1993 VA treatment record indicates that the Veteran underwent nerve conduction velocity studies of his upper extremities.  Results were interpreted to consider right carpal tunnel syndrome and peripheral neuropathy.

VA treatment records from the VAMC in Orlando, dated from September 1996 to July 2009 are not referable to complaints or diagnosis of, or treatment for tremors, or any adverse effects of medication.  The records do not show that the Veteran was prescribed bupropion (Wellbutrin).

When hospitalized by VA in January 1999 for treatment of an adjustment disorder, it was noted that the Veteran had been on Tegretol, nortriptyline, and diazepam, in the past, but only took diazepam since the fall.  A January 28, 1999 VAMC Orlando record indicates that the Veteran was prescribed diazepam.

A March 2000 VA treatment record indicates that the Veteran denied any medication side effects.  The VAMC Orlando records show that, during March and April 2000, the Veteran attended smoking cessation classes.  A July 11, 2001 VA psychiatry outpatient note prepared by Dr. K.I., the Veteran's treating psychiatrist at the VAMC in Orlando, indicates that the Veteran wanted to refill his current medications.  The Veteran was noted to be doing quite well on medications and had no side effects from them.

According to a March 17, 2004 VA outpatient treatment record from the VAMC in Northport, New York, the Veteran requested to be evaluated for tremors, that he said were caused by his taking bupropion that was taken in an attempt to stop smoking.  He indicated that he completed the treatment in 2000, but only came in for treatment in 2004 because he just started to realize the symptoms.  According to the record, the VA clinic physician said that there were no signs of tremors at the time of examination.

In December 2010, the Veteran underwent a VA examination for neurological and peripheral nerve disorders.  According to the examination report, the examiner reviewed the Veteran's medical records.  The Veteran gave a history of developing a hand tremor, balance, and salivation problems during the 1990s when he took Wellbutrin (bupropion) that was discontinued in the late 1990s (approximately 1997).  His only current problem was the hand tremors.  Upon clinical evaluation, the diagnosis was hand tremors.  In the VA examiner's opinion, the Veteran's hand tremor was not from Wellbutrin.  The VA examiner explained that the Veteran was no longer on this medication and it would not cause or result in the present condition.  Further, the VA examiner said that this medication was very commonly used and it was definitely not considered any form of negligence to use Wellbutrin.  According to the VA examiner, "any side [e]ffects [of taking Wellbutrin] would abate after discontinuation".
The record also contains medical literature from the Internet submitted by the Veteran in support of his claim that generally describes the effects of taking bupropion.  A January 2004 record discusses the Adverse Reactions of the drug that include an increased risk for seizures and, more commonly, headache and insomnia.  Frequent neurological adverse events of bupropion included tremor.  It was noted that "roughly 20% of patients reported tremor during trials, compared to approximately 8% taking placebo".

The Board notes, however, that these documents contain no specific findings pertaining to this Veteran's manifestation of tremor due to taking medication prescribed by VA.  Moreover, these documents do necessarily not contradict the findings of the December 2010 VA examiner, who determined that the Veteran would not continue to manifest a tremor after the Wellbutrin was discontinued.  Further, as a lay person, relying on a generic medical treatise, the Veteran is not qualified to render a medical opinion as to the etiology of the cause of his hand tremor.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (holding that treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim," but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).

In the present case, the Internet articles submitted by the Veteran were not accompanied by the opinion of any medical expert.  In fact, the Veteran has submitted no medical opinion in support of his claim.  Furthermore, based on the analysis below, the competent medical evidence of record suggests that the Veteran's tremor is not likely related to his treatment by VA.  Here, the only probative medical opinion of record is against the Veteran's claim.  Therefore, while the Board has considered the Internet information, it is not sufficient to outweigh the December 2010 VA examiner's opinion.

In pertinent part, 38 U.S.C.A. § 1151 provides for compensation for qualifying additional disability in the same manner as if such additional disability were service- connected.  A qualifying additional disability is one in which the disability was not the result of the veteran's willful misconduct; and, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran; and, the proximate cause of the disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or was the result of an event not reasonably foreseeable.  Id.

Thus, under the applicable law, VA fault or an event not reasonably foreseeable would be required for this claim to be granted, if the evidence were to establish additional disability which was caused by hospital care, or by medical or surgical treatment, rendered by the Department of Veterans Affairs.  In determining whether a veteran has additional disability, VA compares his condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to his condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.

As for the merits of the Veteran's claim under 38 U.S.C.A. § 1151, the law, as noted above, provides that compensation may be awarded in the same manner as if the additional disability or death were service connected.  The Court has consistently held that "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The requisite link between a current disability and injury or disease incurred as a result of VA treatment may be established, in the absence of medical evidence that does so, by evidence that symptomatology attributable to an injury or disease which was "noted" during VA treatment has continued from then to the present.  See e.g., Jones v. West, 12 Vet. App. 460, 463-4 (1999); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997); 38 C.F.R. § 3.303(b).

Thus, a claim for benefits under 38 U.S.C.A. § 1151 must be supported by medical evidence of additional disability that resulted from VA hospitalization or medical or surgical treatment.  See Jimison v. West, 13 Vet. App. 75, 77-78 (1999).  Moreover, and also consistent with the service connection analogy, since a section 1151 claim is a claim for disability compensation, a veteran who has made a showing of some type of injury due to VA medical care "must still submit sufficient evidence of a causal nexus between that . . . event and his or her current disability . . . to be ultimately successful on the merits of the claim."  Wade v. West, 11 Vet. App. 302, 305 (1998).

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d. at 1377.

The Veteran does not meet the burden of presenting evidence as to medical cause and effect, or a diagnosis, merely by presenting his own statements, because as a layperson he is not competent to offer medical opinions.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing hand tremors and uncontrolled salivation.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus his statements regarding causation are not competent.

The VAMC Orlando records do not specifically indicate that the Veteran was prescribed bupropion (Wellbutrin) for treatment of depression.  The records do show that he participated in a smoking cessation class at the VAMC in Orlando, Florida, in March and April 2000, although there is no mention that bupropion was prescribed as part of that program.

Assuming, without conceding, that the Veteran was prescribed bupropion by the VAMC in Orlando, it must still be shown that this caused additional disability.  While he initially claimed that he experienced uncontrolled salivation, he currently denies having this problem (see December 2010 VA examination report).  The first complaints of tremors were somewhat removed from the reported initial prescription according to the clinical records.  The Veteran has reported that the complaints started almost immediately but he did not seek medical treatment until 2004, nearly four years later, when he reported hand tremors.

The Veteran asserts that he suffered tremors and uncontrolled salivation as a result of treatment administered by VA in the late 1990s, at which time he was prescribed antidepressant medication to treat his psychiatric disorder and/or to help him stop smoking cigarettes.  The question on appeal, therefore, is whether the antidepressant medication said to be prescribed by VA in the late 1990s caused some additional disability due to VA fault or an event not reasonably foreseeable.

Upon review of the medical evidence of record, it is the Board's conclusion that the Veteran has not presented competent medical evidence to support his claim for benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, that tremors and uncontrolled salivation resulted from antidepressant medication prescribed to treat a nervous disorder and/or smoking addiction provided in the late 1990s at a VA medical facility.  The Veteran claims that he experienced tremors and reported uncontrolled salivation following his purported taking antidepressant medication purportedly prescribed by the VAMC in the late 1990s, and that he now has hand tremors, although he denies currently having uncontrolled salivation.  Nevertheless, the fact that one event followed another does not mean that the first caused the second.  More important, however, in order to establish entitlement to benefits under 38 U.S.C.A. § 1151, the evidence must show "additional disability" as a result of the treatment in question due to carelessness, negligence, lack of proper skill, error in judgment or an unforeseen event.  This, at bottom, is a medical determination, and the competent medical evidence of record fails to show any causal relationship between current tremors and uncontrolled salivation problems and the treatment in question.

Significantly, a VA examiner who reviewed the Veteran's treatment records and examined him in December 2010 concluded that the Veteran's hand tremors were not associated with his taking Wellbutrin.  The opinion provided by the December 2010 VA examiner was based upon a review of the Veteran's medical history and findings and a clinical examination.  The VA examiner then opined that the Veteran's hand tremors were not from taking Wellbutrin.  The VA medical specialist noted that the Veteran reported taking Wellbutrin in the mid-1990s and stopped the medication in the late 1990s.  The examiner stated the Veteran no longer took the medication and it would not cause or result in current hand tremors.  Further, the VA examiner noted that this medication was very commonly used and it was definitely not considered any form of negligence to use it.  According to the VA examiner, any side effects would abate after discontinuation.

As well, in July 2001, the Veteran's treating psychiatrist reported that the Veteran wanted to refill his current medications and had no side effects from them.  Furthermore, the VA clinic physician who examined the Veteran in March 2004 noted his report of having hand tremors after being prescribed bupropion four years earlier to help end his smoking addiction but described no clinical findings of hand tremors.

The Veteran's primary argument is apparently based upon his allegation that VA did not treat him in accordance with the prevailing standard of care, and therefore was at fault/negligent in the prescribing the antidepressant medication for his nervous disorder, that ultimately resulted in tremors and uncontrolled salivation that the Veteran claims were due to the prescribed antidepressant medication in the 1990s.  In effect, the question is whether the purported 1990s prescription for antidepressant medication was the appropriate standard of care.

As regards causation, the Board recognizes that the Veteran believes that treatment provided by VA in the 1990s resulted in his current tremors (he denied having uncontrolled salivation when examined by VA in December 2010).  He has not convincingly established a basis for his theory or rebutted the VA medical opinion, which the Board finds more probative.  In the December 2010 VA opinion, a VA medical specialist reviewed all of the Veteran's medical records and performed a clinical examination, and opined that it was unlikely that the Veteran's tremor complaints were a result of his taking prescribed antidepressant medication in the mid-1990s.  This VA examiner said that the Veteran no longer took the medication and it would not cause or result in this present condition.  The VA examiner further stated that the medication was very commonly used, it was definitely not considered any form of negligence to use Wellbutrin, and any effects would abate after discontinuation.


Where a medical expert has fairly considered all the evidence, his opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the 2010 VA examiner's opinion on which it bases its determination that benefits pursuant to 38 U.S.C.A. § 1151 for tremors and uncontrolled salivation is not warranted.

The 2010 VA medical examiner expressly based his opinion upon a review of the Veteran's medical records in his claims files and a clinical evaluation.  The medical specialist explained that Wellbutrin was a commonly prescribed medication and it was not considered any form of negligence to use it and that any side effects would abate after discontinuation.  The VA examiner also said that the Veteran no longer took Wellbutrin and it would not cause or result in his present condition.  

As discussed above, the Veteran maintains that his current tremors were caused by VA treatment in mid 1990s when he was prescribed antidepressant medication.  However, he has offered somewhat conflicting reports of his disability and the circumstances in which it was incurred.  For example, the Veteran said that he had uncontrolled salivation due to taking the medication but, in 2010, said his only residual effect of the medication was hand tremors.  He also said that he took the medication to treat a psychiatric disorder although he also has indicated that it was prescribed to help him stop smoking.  In July 2001, the Veteran denied any side effects from his prescribed medication but, in December 2010, told the VA examiner that he developed a hand tremor and salivation problems during the 1990s.  We recognize his sincere belief that his current tremors are related in some way to his experience during treatment at the VAMC in Orlando.  Nevertheless, in this case, the Veteran has not been shown to have the professional expertise necessary to provide meaningful evidence regarding the causal relationship between his current hand tremors and his prescription for antidepressant medication at the VAMC in the late 1990s.  See Washington v. Nicholson; Routen v. Brown; Jandreau, Woehlaert, supra.

In summary, compensation is not warranted for additional disability claimed by the Veteran as due to VA medical treatment, because the weight of the evidence preponderates against a grant of these benefits under 38 U.S.C.A. § 1151.  In reaching this conclusion, the Board has considered the applicability of our longstanding reasonable-doubt/benefit-of-the-doubt doctrine.  However, the competent evidence of record does not place the Veteran's claim in relative equipoise.  As the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a lumbar spine disorder is denied.

Service connection an acquired psychiatric disorder is denied.

Service connection for a gastrointestinal disorder, claimed as a stomach disorder is denied.

Service connection for residuals of trauma to the lower extremities is denied.

Service connection for a cervical spine disorder, claimed as secondary to lumbar spine disorder is denied.

Service connection for a disorder exhibited by loss of balance is denied.

Entitlement to disability compensation for tremors and uncontrolled salivation, pursuant to the provisions of 38 U.S.C.A. § 1151 is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


